Citation Nr: 0515692	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for the residuals of a 
concussion.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to December 18, 2002.

4.  Entitlement to a rating in excess of 70 percent for PTSD 
from December 18, 2002.

5.  Entitlement to a compensable rating for status post 
transurethral resection of the prostate (TURP) for prostate 
cancer from November 1, 1995 to December 18, 2002.

6.  Entitlement to a rating in excess of 20 percent for 
status post TURP for prostate cancer from December 19, 2002. 

7.  Entitlement to a rating in excess of 10 percent for 
hypertension.

8.  Entitlement to a separate compensable rating for 
impotence, in addition to special monthly compensation under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).

9.  Entitlement to a rating in excess of 10 percent for 
residuals of chest shrapnel wounds with multiple foreign 
bodies. 

10.  Entitlement to a compensable rating for residuals of 
shrapnel injury to the head, for the period from October 18, 
1979 to December 15, 2002.

11.   Entitlement to a rating in excess of 10 percent for 
residuals of shrapnel injury to the head, for the period from 
December 16, 2002.

12.  Entitlement to an effective date prior to October 18, 
1979, for the grant of service connection for residuals of a 
shrapnel injury to the head.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to November 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which, in pertinent 
part, denied service connection for a concussion and 
depression, and granted service connection for PTSD (50 
percent), status post TURP (with a total rating from March 6, 
1995 through the end of October 1995 and a 0 percent rating 
thereafter), residuals of a shrapnel injury to the head (0 
percent), residuals of a chest shrapnel wounds with multiple 
foreign (10 percent), hypertension (10 percent), and 
impotence (0 percent).  In September 2003, a decision review 
officer (DRO) increased the ratings for PTSD to 70 percent 
(effective December 18, 2002), for status post TURP to 20 
percent (effective December 19, 2002), and for residuals of a 
shrapnel injury to the head to 10 percent (effective December 
16, 2002).  All "stages" of these ratings except for the 
period of a temporary total rating for status post TURP are 
at issue.

The veteran has also initiated an appeal as to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for residuals of a shrapnel injury to the 
head.  While the Board does not yet have jurisdiction over 
this issue, further action on that issue is mandated.  

The issues of entitlement to service connection for residuals 
of a concussion, those involving the ratings for residuals of 
shrapnel wounds to the chest and to the head, and entitlement 
to an earlier effective date of the grant of service 
connection for residuals of a shrapnel injury to the head are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's depression is service connected as a 
symptom of his service-connected PTSD, and disability due to 
depression is encompassed in the rating for PTSD. 

2.  Prior to December 18, 2002, symptoms of the veteran's 
PTSD resulted in deficiencies in most areas.

3.  Symptoms of the veteran's PTSD have not produced total 
occupational and social impairment at any time during the 
appellate period.
4.  From November 1, 1995 through December 18, 2002, the 
veteran's status post TURP for prostate cancer was not 
manifested by: renal dysfunction; urine leakage requiring the 
wearing of absorbent materials; daytime voiding interval 
between two and three hours or awakening to void two times 
per night; marked obstructive symptomatology; or urinary 
tract infection requiring long-term drug therapy or 
hospitalization.

5.  From December 19, 2002, the veteran's status post TURP 
for prostate cancer is reasonably shown to have been 
manifested by urine leakage requiring the wearing of 
absorbent materials that must be changed no more than four 
times a day, but by no renal dysfunction.

6.  The veteran's hypertension is well controlled by 
medication and is manifested by systolic blood pressures 
predominantly less than 160 and by diastolic blood pressures 
predominantly less than 100.  

7.  The veteran has impotence secondary to his service-
connected status post TURP.


CONCLUSIONS OF LAW

1.  The veteran's depression is already service connected, 
and the claim seeking service connection for depression is 
moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 
(2004).

2.  A 70 percent rating is warranted for PTSD for the period 
prior to December 18, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.130, Code 9411 (2002).

3.  A rating in excess of 70 percent for PTSD is not 
warranted at any time during the appellate period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Code 9411 (2002).

4.  A compensable rating for status post TURP for prostate 
cancer is not warranted for the period from November 1, 1995 
through December 18, 2002,.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Codes 7527, 7528.

5.  A 40 percent rating is warranted for status post TURP for 
prostate cancer from December 19, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Codes 
7527, 7528.

6.  A rating in excess of 10 percent for hypertension is not 
warranted at any time during the appellate period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.104, Code 7101 (2004).  

7.  A separate compensable rating for impotence, in addition 
to special monthly compensation for such disability, is not 
warranted.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.350, 4.14, 4.115(b), Note (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The claims were considered on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claims.  Letters from the RO in June 2001 
(prior to the initial decision), June 2002, and September 
2003 informed the appellant of his and VA's responsibilities 
in claims development, and specifically informed him of the 
type of evidence that was needed to establish these claims.  
These letter, the January 2002 rating decision, a September 
2003 DRO decision, and a September 2003 statement of the case 
(SOC), all notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why the 
benefits sought were denied.  While full notice may not have 
preceded the initial rating decision in this matter, the 
claims were readjudicated after substantially full notice was 
given.  The veteran has had ample opportunity to respond, and 
is not prejudiced by any notice timing defect.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claims, 
the September 2003 letter did ask him to identify or submit 
any additional medical evidence which may support the claims.  
VA correspondence and the SOC specifically advised him of the 
type of evidence he needed to submit to establish his claims, 
asked him to assist in obtaining any outstanding medical 
records, and asked him to identify any other evidence or 
information supporting his claims.  Together, these notices 
were equivalent to advising the veteran to submit everything 
he had pertinent to the claims.  In October 2003, the veteran 
indicated that he had no additional evidence to submit.  He 
is not prejudiced by the Board's proceeding without any 
further notice; further notice would serve no useful purpose. 

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of post-service treatment the 
veteran received for the claimed problems.  He was examined 
in October 2001 and again in December 2002.  He has not 
identified any pertinent evidence outstanding.  VA's 
assistance obligations are also met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.   Service connection for depression

The veteran's PTSD is service connected.  His depression is 
included among the symptoms considered in rating the PTSD 
(See 38 C.F.R. § 4.130, Code 9411), and consequently is also 
service connected.  It may not be service-connected and rated 
separately, as such would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  As the depression is already 
service-connected, the appeal in that matter is moot.  There 
is no question of fact or law remaining before the Board, and 
the claim must be dismissed.  38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.101(a).

III.  Claims for increased ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155;  
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the appeal ensues from the veteran's 
disagreement with the initial rating assigned with the grant 
of service connection, (as is the case with each matter 
below) the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO has assigned staged ratings with 
regard to PTSD and status post TURP for prostate cancer, and 
the Board will consider the propriety of each stage.

	A.  PTSD

The RO has assigned a 50 percent rating from May 14, 2001 to 
December 17, 2002 and a 70 rating from December 18, 2002.

Factual Background

The veteran was treated for psychiatric problems at a Vet 
Center from February to May 2001.  A February 2001 assessment 
noted that he worked part-time as an instructor in law, but 
it was thought that his health issues would make even part 
time work too difficult to continue.  The veteran presented 
with PTSD symptoms, including intrusive imagery, nightmares, 
sleep disorder, emotional numbing, anger/rage, and 
hypervigilance.  The diagnosis was PTSD, chronic and 
moderate, with moderate depression.  The Global Assessment of 
Functioning (GAF) score assigned on closing of the veteran's 
case on May 14, 2001 was 49.  

The veteran was also treated for anxiety, PTSD, and 
depression in the Mental Health Clinic at the Gallup Indian 
Medical Center (GIMC) during this time.  On mental status 
evaluation on May 15, 2001, his mood was described as okay 
and good, and his affect was appropriate and congruent.  He 
had normal rate and rhythm to his speech and made good eye 
contact.  Psychomotor activity was normal, and thoughts were 
goal-directed.  The GAF score was 78.  His medications 
included BuSpar.  A May 24, 2001 record reported a GAF score 
of 70.  

On VA PTSD examination in November 2001, it was noted that 
the veteran's symptoms were relatively under control until 
recently when they began to worsen.  The veteran noted that 
he first sought treatment two to three years ago for symptoms 
of depression, anxiety, intrusive recollections, disturbed 
sleep, avoidance, withdrawal, extra vigilance, and some 
paranoia.  Rare and fleeting auditory hallucinations were 
also reported.  The veteran stated he was receiving regular 
outpatient treatment including biweekly psychotherapy and 
medications.  He was separated from his wife and lived alone 
in an apartment. He reported no close friends, but engaged in 
some hobbies with his son, including religion, cooking and 
horseback riding.  He had a part-time job teaching 
introductory law courses at the Crown Point institute of 
Technology; he also had been a consultant on Native American 
Affairs with the Enron Corporation.  He reported problems 
related to his traumatic war events including disrupted 
sleep, nightmares, intense anxiety, and avoidance of anything 
related to war.  He reported occasional amnesia, trouble 
concentrating, difficulty with names, and a lack of interest 
in everyday activities.  He had feelings of detachment and 
hopelessness.  He noted problems with anger and 
hypervigilance, and reported exaggerated startle response and 
panic attacks.  The examiner noted there was some 
documentation of that in his medical record.  

On mental status examination, the veteran was noted to be 
neatly dressed and well groomed.  Both upper extremities were 
noted to shake, and he had poor eye contact.  His speech was 
fluent, and his response to questions was adequate but not 
spontaneous.  Articulation was fine, but the rate of speech 
was fast.  The examiner noted that the veteran was anxious 
and depressed, but not overtly tearful.  His affect was 
definitely constricted.  He was oriented to person, place, 
and time, and appeared to be of above average intelligence.  
Some suicidal ideation and homicidal ideation was reported, 
but there were no attempts or plans.  The veteran reported 
that he heard voices that he could not always understand.  
His thought processes were goal directed and logical.  There 
were no overt signs of psychosis during the interview, and 
the veteran denied frank delusions or ideas of references.  
The examiner noted that the veteran's cognitive processes 
were slow, and that he had considerable difficulty with 
serial sevens.  His remote memory was reported to be somewhat 
intact, and short-term memory was intact for three items 
after five minutes.  The diagnosis was PTSD.  The GAF score 
was 35.  

Records on file show that in May 2002 the veteran stopped his 
part time work at the Crown Point Institute of Technology due 
to illnesses including PTSD.

In November 2002 the veteran was admitted to a VA PTSD 
residential program, but left after only six days into the 
60-day program.  He reported that there were periods once or 
twice a year that he became severely depressed with suicidal 
ideation.  He described his current mood as 6-7 out of 10 
(with 10 being the most depressed).  He denied feelings of 
hopelessness, but noted some guilty ruminations and some 
anhedonia.  He reported constant anxiety with episodes of 
panic lasting several hours.  He described palpitations, 
shortness of breath, fear of dying and a sense of 
overwhelming anxiety.  He had stress regarding his impending 
divorce.  

On mental status evaluation, the veteran was cooperative with 
somewhat avoidant eye contact.  He spoke in a soft voice at a 
slowed rate.  His mood was depressed and anxious and his 
affect was blunted and dysphoric.  He denied suicidal and 
homicidal ideation and hallucinations.  His judgment was 
considered limited.  The diagnosis was PTSD.  The GAF score 
assigned was 45-50.  The examiner noted that the veteran 
remained blunted and dysphoric and commented that the 
veteran's depression was concerning, and that his high level 
of anxiety made him a high risk.  At discharge, only six days 
into the 60-day program, the examiner noted that there was no 
apparent change in the intensity of the veteran's symptoms 
since being admitted to the program.  The veteran was advised 
to continue, but was found psychiatrically stable for 
discharge.  At discharge, his GAF score was 50.  

The veteran last underwent VA psychiatric evaluation on 
December 18, 2002.  He presented with symptoms of depression 
and PTSD, including increased arousal, sleep disturbance, 
difficulty with concentration, and hypervigilance.  He 
reported suicidal ideation, but denied any intent or 
particular plan to act.  He said he had a high level of 
stress regarding his current divorce.  He had a longstanding 
work history, but had not worked since May 2002 due to 
psychiatric impairment and a diagnosis of cancer.  

On mental status examination, the veteran was alert and 
oriented  and responded to all questions in a straightforward 
and honest manner.  His grooming and hygiene were good .  His 
eye contact was poor.  Emotionally, he was labile, with 
tearfulness and increased intensity of affect.  He appeared 
in distress and distraught.  His attention and concentration 
were poor, as evidenced by poor performance on serial sevens.  
His thoughts were organized and goal directed, and there was 
no evidence of a thought disorder.  His thought content was 
logical, and there was no evidence of delusions.  He reported 
no psychotic symptoms including no evidence of auditory, 
visual or tactile hallucinations.  His episodic memory was 
good during the interview.  His concentration was poor, but 
insight and judgment appeared to be intact.  He denied any 
current active suicidal ideation, intent or plan.  The 
diagnosis was PTSD, prolonged and severe.  The current GAF 
score was 35. with a 45 for the high in the past year.  The 
examiner noted that the veteran had a significant decline in 
his functional level since his previous evaluation.    

Criteria and Analysis

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In pertinent part, the General Rating Formula for Mental 
Disorders provides:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

1.  A rating in excess of 50 percent for PTSD 
prior to December 18, 2002.  

The medical evidence as to the symptoms of the veteran's PTSD 
prior to December 18, 2002, reveals that the symptoms were 
significant at the beginning of the period, appeared to 
improve briefly in late May 2001, and have been more 
exacerbated since November 2001.  A Vet Center assigned a GAF 
score of 49 on May 14, 2001, and GIMC assigned a GAF score of 
78 one day later, on May 15, 2001.  GIMC also assigned a GAF 
score of 70 later that month.  Since then, VA physicians have 
assigned the veteran's GAF scores.  These include a GAF score 
of 35 on VA examination in November 2001, and a GAF score of 
45-50 in the VA PTSD residential program in November 2002.  
But for the unusually high GAF scores reported by GIMC in the 
two weeks at the end of May 2001, the  GAF score has 
consistently ranged from 35-50.  

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, provides 
for a GAF rating of 41-50 for serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Additionally, it provides for a rating of 
31-40 when there is some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  The veteran's GAF scale scores for this 
period, ranging predominantly from 35 to 50, reflect social 
and occupational impairment with deficiencies in most areas, 
which corresponds with criteria for a 70 percent rating.  See 
Diagnostic Code 9411.   

While the veteran did work through May 2002, the work was 
part-time only.  Social impairment is shown by such 
indicators as not having any close friends, and a failing 
marriage.  While he apparently maintained a good relationship 
with his son, he remained essentially socially isolated.  He 
was depressed throughout, and the November 2001 examiner 
commented that there was documentation in the file for the 
veteran's complaints of feelings of detachment and 
hopelessness, anger, hypervigilance, exaggerated startle 
response, and panic attacks.  

While there is a brief period of higher GAF scores (in May 
2001), these did not persist long enough to consider a staged 
reduction in the rating for such period of time.  

2.  A rating in excess of 70 percent for PTSD.  

At no point in time during the appeal period were there 
psychiatric symptoms manifested of sufficient degree to meet 
the criteria for a 100 percent schedular rating.  On 
examination when the symptoms reported were at the worst, in 
December 2002, it was noted that the veteran showed no 
evidence of a thought disorder, delusions, or hallucinations.  
His grooming and hygiene were good, and there were no 
findings of impairment in communication or any grossly 
inappropriate behavior.  He was not considered a persistent 
danger of hurting himself or others, and was not disoriented 
to time or place.  He did not exhibit serious memory loss.  
Until May 2002 he had worked in a responsible position, 
albeit part-time.  While he had stopped working in May 2002, 
it was noted that he did so because of his medical diagnosis 
of cancer as well as his psychiatric impairment.  The 
evidence does not reflect total occupational or social 
impairment due to PTSD at any point in time during the 
appellate period, and a 100 percent rating for PTSD is not 
warranted for any period of type during the appellate period.  

	B.  Status post TURP for prostate cancer

The veteran's status post TURP for prostate cancer has been 
rated 100 percent through the end of October 1995, 
noncompensable from November 1, 1995 through December 18, 
2002, and 20 percent rating from December 19, 2002.

Factual Background

Treatment records from a private physician, REW, MD., reveal 
that prostate cancer was diagnosed, and that the veteran 
underwent a TURP in November 1994.  He was on antiandrogen 
therapy prior to a decision as to what course of therapy was 
best suited.  He underwent ultrasound study and needle biopsy 
and had cryo-surgical ablation in a private hospital in 
Denver, Colorado on April 19, 1995.  

Private medical records from the GIMC reveal that the veteran 
was seen in the urology clinic in May 1997.  His PSA was 
noted to be < .2.  On follow-up in the urology clinic in July 
1998, the PSA was.2.  An August 2000 record notes that he 
denied urine problems.  A December 2000 record notes the 
history of prostate cancer status post cryotherapy without 
incontinence and reports a PSA of .1.    

On VA examination in October 2001, the diagnoses included 
prostate cancer in 1994, penile implant or impotence 
secondary to both diabetes and cryoablation therapy for 
prostatic cancer, and status post TURP.

In January 2002, the RO granted service connection for status 
post TURP for prostate cancer with a retroactive 100 percent 
rating from March 6, 1995 through the end of October 1995, 
and a noncompensable rating from November 1, 1995.  

On VA genito-urinary examination on December 19, 2002, it was 
noted that following TURP and cryoablation in 1995, the 
veteran had healed well and that he voided very well with 
good urinary control until the last year or so, when he began 
to develop a little more urinary frequency and some degree of 
urgency.  He sometimes had spasms in the groin area and had 
nocturia two to three times per night.  Stress urinary 
incontinence was noted with sneezes, coughs, or physical 
activity.  When he was active, he had to wear pads and change 
them two to three times a day.  If inactive, he usually only 
has to change pads once a day.  The examiner noted that the 
veteran had no history of urinary tract infections, 
hematuria, or lithuria, and ordinarily emptied his bladder 
well, but occasionally would void and then have to void again 
very shortly.  He reportedly was completely sexually impotent 
since the cryoablation.  He underwent inflatable penile 
implant for impotence, but this was now nonfunctional and in 
need of repair.  No abnormal findings were reported on 
physical examination.  The impression was adenocarcinoma of 
the prostate gland post cryoablation of the gland with 
secondary sexual impotence and mild stress urinary 
incontinence.  An addendum included the finding that the 
veteran's PSA was < 0.1.   

Criteria and Analysis

The RO evaluated the veteran's condition status post TURP for 
prostate cancer pursuant to Diagnostic Code 7528, which 
provides for an initial 100 percent rating for malignant 
neoplasms of the genito-urinary system.  A Note to this 
provision indicates that following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.

The Board notes at this point, that the January 2001 RO grant 
of service connection with total rating from March 6, 1995 
through the end of October 1995 was a retro active benefit 
assigned in a manner that followed Diagnostic Code 7528 to 
the extent possible based on the evidence of record.  It was 
not possible for the RO in 2001 to retroactively order an 
examination at the expiration of the six-month period for 
which the 100 percent rating was in effect, or to follow the 
procedural requirements regarding reductions found at § 
3.105(e) of this chapter.  The veteran was not prejudiced by 
the failure to provide an examination after the six months or 
the inability to follow § 3.105(e).  There are numerous 
follow-up records regarding the veteran's status post TURP, 
and the record does not contain evidence of reoccurrence or 
metastasis, and the RO properly rated the veteran's 
disability based on residuals from November 1, 1995.

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8 mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular warrants a 100 percent rating.  Renal 
dysfunction with persistent edema and albuminuria with BUN 40 
to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
rating.  Renal dysfunction with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Code 7101 
warrants a 60 percent rating.  Renal dysfunction with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Code 7101 warrants a 30 
percent rating.  Renal dysfunction with albumin and casts 
with history of acute nephritis; or, hypertension non-
compensable under Code 7101 warrants a noncompensable rating.  
38 C.F.R. § 4.115a.

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day.  A 20 percent evaluation 
is warranted where the disorder requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  Id.

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and 
three hours, or, awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id.

Diagnostic Code 7527 is also potentially for application and 
provides that prostate gland injuries, infections, 
hypertrophy, postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (greater than 2 times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.

1.  Compensable rating for status post TURP 
for prostate cancer from November 1, 1995 to 
December 18, 2002.

A review of the evidence of record for the period from 
November 1, 1995 to December 18, 2002 does not contain 
evidence of reoccurrence or metastasis of the carcinoma.   
PSAs were < 0.2 and biopsy and ultrasound were negative for 
carcinoma.  The record shows absolutely no evidence of renal 
dysfunction and no evidence of: urine leakage requiring the 
wearing of absorbent materials; daytime voiding between two 
and three hours or awakening to void two times per night; or 
marked obstructive symptomatology.  There is also no evidence 
of urinary tract infections requiring long-term drug therapy 
or hospitalizations.  Overall, the evidence suggests the 
veteran was doing well with regard to his prostate surgery 
and was not receiving additional treatment for this 
disability beyond follow-up.  In August 2002, he specifically 
denied any problems with urination.  A December 2000 private 
medical record showed no incontinence.

None of the above-listed criteria (for voiding dysfunction or 
renal dysfunction) for a compensable rating for status post 
TURP for prostate cancer, were satisfied or approximated 
during this period of time.  Notably, secondary impotence has 
been recognized with an award of special monthly compensation 
(SMC) since May 14, 2001.  

The preponderance of the evidence is against the claim for 
increase, and a compensable rating for status post TURP for 
prostate cancer for this period is not warranted.  

2.  A rating in excess of 20 percent for 
status post TURP for prostate cancer from 
December 19, 2002.

The only pertinent medical evidence of record for the period 
from December 19, 2002, is the VA examination on that date.  
The examiner found that the veteran recently began having 
urinary problems, described as frequency and urgency or 
stress incontinence.  These symptoms required him to wear 
absorbent pads that he had to change two to three times a day 
when active.  The examiner did not question that the veteran 
had the symptoms he described.  Such findings are consistent 
with a 40 percent rating under 38 C.F.R. § 4.115a (for 
voiding dysfunction), and such rating is warranted from 
December 19, 2002 (when the symptoms warranting the rating 
were first reported).  

There is no competent evidence that symptoms of the veteran's 
status post TURP for prostate cancer warrant a rating in 
excess of 40 percent.  Continual leakage or incontinence 
requiring changing of absorbent materials more than 4 times a 
day (so as to warrant a 60 percent rating as voiding 
dysfunction) has not been shown.  Renal dysfunction (which if 
of sufficient degree would also warrant a rating in excess of 
40 percent) likewise is not shown.  

C.  Hypertension 

Factual Background

Private medical records show that the veteran has had 
longstanding treatment with medications for hypertension 
secondary to diabetes mellitus.  His blood pressure is well 
controlled by medication.  Blood pressure readings noted have 
included the following: 108/72 (May 2001); 135/70 (May 2001); 
and 132/74 (July 2001).
 
On VA examination in October 2001 the veteran's blood 
pressure was 118/72.  The diagnosis was history of 
hypertension under good control.

In October 2002, the veteran was hospitalized at the Heart 
Hospital for problems including coronary artery disease.  
Hypertension was noted and the he was placed on Prinivil and 
atenolol.  Numerous blood pressure readings were reported.  
Systolic readings ranged from 107 to 136 and diastolic 
readings ranged from 73 to 85.  The highest reading recorded, 
147/92, was during heart catheterization on October 29, 2002. 

On VA examination for hypertension in December 2002, it was 
noted that the veteran had high blood pressure for 
approximately eight to ten years.  He was on lisinopril and 
atenolol.  Findings included a blood pressure of 112/68.  The 
impression was hypertension, well controlled.  In comments at 
the conclusion of the examination, the examiner indicated 
that the veteran's hypertension has been generally 
satisfactorily controlled.  

A January 2003 record reflects a blood pressure reading of 
112/69.
In support of the veteran's claim, his representative has 
submitted August 2003 records that show the same name, but a 
different Social Security # (and someone who is considerably 
older and with different disabilities), obviously not the 
veteran.

Criteria and Analysis

The veteran's hypertension is rated under Code 7101.  The 
next higher rating of 20 percent requires diastolic pressures 
predominantly 110 or more, or systolic pressures 
predominantly 200 or more.  A 40 percent rating requires 
diastolic pressures predominantly 120 or more.  The highest 
rating under this Code, 60 percent requires diastolic 
pressures predominantly 130 or more.  38 C.F.R. § 4.104, Code 
7101.   

The medical evidence of record reveals that the veteran's 
hypertension is well controlled by continuous medication.  
From May 2001, the record does not show a single blood 
pressure reading at or approaching a level sufficient to meet 
the criteria for the next higher (20 percent) rating.  
Consequently, a rating in excess of 10 percent is not 
warranted.  As an increased rating is not warranted at any 
point in time during the appellate period, "staged ratings" 
are not for consideration.

D.  Impotence

The veteran is receiving special monthly compensation for 
impotence (as loss of use of a creative organ) under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  The RO has 
assigned a separate noncompensable rating for impotence by 
analogy to Code 7522 (for penile deformity).  Code 7522 
provides a 20 percent rating for penile deformity with loss 
of erectile power.  38 C.F.R. § 4.115b.  This analogy is 
inappropriate, as the veteran does not have service connected 
penile deformity, and as his impotence is not due to penile 
deformity.  In fact examination has shown his penis to be 
normal.  See VA examination of October 2001.  

The status post TURP to which the veteran's impotence is 
secondary is separately rated, and what he seeks is a 
separate compensable rating for impotence of itself in 
addition to the special monthly compensation which has been 
awarded.  The rating schedule does not provide for such a 
rating in addition to the special monthly compensation.  In 
fact, that would constitute pyramiding, which is prohibited 
under 38 C.F.R. § 4.14.  

In conclusion the veteran seeks a benefit which is not 
available under the law, and the claim lacks legal merit.  
Hence, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

The claim of service connection for depression is dismissed 
as moot.

A 70 percent rating is granted for PTSD for the period from 
May 14, 2001 to December 17, 2002, subject to the regulations 
governing payment of monetary awards.

A rating in excess of 70 percent for PTSD is denied.

A compensable rating for status post TURP for prostate cancer 
is denied for the period from November 1, 1995 to December 
18, 2002.

A 40 percent rating is granted for status post TURP for 
prostate cancer from December 19, 2002, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 10 percent for hypertension is denied.

A separate compensable rating for impotence in addition to 
special monthly compensation for such disability is denied.




REMAND

During service in Vietnam, the veteran was injured in combat 
when a booby trap exploded, sustaining shrapnel wound 
injuries throughout his body, including the chest and head 
(where metallic fragments remain today).  While available 
medical records do not document a concussion or intracranial 
injury at the time, the records of immediate treatment and 
the first treatment by a medic at the site of the injury and 
of the initial treatment provided at an evacuation facility 
are not available.  This combat veteran states that he was 
knocked unconscious, and asserts that his headaches are a 
residual of concussion in service. 

While the veteran is a layperson, and not competent to 
diagnose a disability or to opine regarding the etiology of a 
disability, he is nevertheless competent to provide evidence 
as to matters capable of lay observation.  This would include 
whether or not he suffered a brief loss of consciousness 
(sustained a concussion) in the booby trap blast explosion.  
In fact, his reports of sustaining a concussion at the time 
are the only competent evidence in this matter, as the 
contemporaneous medical records are lost.  Consequently, if 
the evidence were to show that the veteran has any disability 
that is likely the residual of a remote concussion, under 
38 U.S.C.A. § 1154, VA would have to recognize the disability 
as service connected in the absence of clear evidence to the 
contrary.  While the record contains a December 2002 VA 
examination report indicating that the veteran's headaches 
are not related to a head shrapnel injury, there is no VA 
medical opinion as to whether the headaches may or may not be 
related to a concussion.  An examination for such an opinion 
is indicated.

The medical evidence of record as to the nature and severity 
of the veterans residuals of the shrapnel wound injuries to 
the head and chest is somewhat in conflict, and clarification 
is necessary.  Regarding the head, VA X-rays in October 1979 
documented retained metallic foreign bodies embedded in the 
scalp.  Outpatient treatment records from Fort Defiance show 
July 1984 complaints of headaches assessed as pain secondary 
to shrapnel in the skull.  In support of the  claim for 
service connection for residuals of a concussion, an August 
2001 statement from a private treating physician indicates 
that the veteran sustained a head injury and concussion in 
service and has had chronic intermittent headache since that 
time.  That physician opined that the veteran's headaches are 
related to his head injury in service.  The VA examiner on 
October 2001 examination was not so definitive, in that 
headaches associated with a concussion the veteran believes 
was due to his initial injury were diagnosed.  On VA 
examination in December 2002, the examiner stated that it was 
unlikely that the veteran's headaches were related to his a 
shrapnel injury in service.  

Regarding the chest, the medical evidence of record indicates 
that shrapnel wounds may have residuals deeper than at the 
skin and associated muscle group(s) levels.  VA chest X-rays 
have shown radiopaque fragments possibly within the right 
lower lung field (April 1995) and shrapnel fragments at the 
left lung base at the costophrenic angle and one fragment 
appearing to project into the liver. (December 2002).  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  An 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

In the January 2002 rating decision, the RO granted service 
connection with a noncompensable rating for residuals of a 
shrapnel wound to the head, effective from October 18, 1979.  
The veteran submitted a statement expressing disagreement 
with the July 2002 effective date within one year of the 
notice; it appears that no subsequent SOC was ever issued.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the 
Board must instruct the RO that this issue remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that the claim is not before 
the Board at this time and will only be before the Board if 
the veteran files a timely substantive appeal.  

The veteran has also appealed the noncompensable rating 
assigned for his residuals of a shrapnel wound to the head.  
Because he has appealed the effective date of the award of 
service connection, and because these matters are 
inextricably intertwined in light of Fenderson, supra, the 
Board must defer appellate consideration of the increased 
rating issue until the matter of the effective date is 
resolved.  Harris v. Derwinski, 1. Vet. App. 180 (1991).

Consequently, the case is REMANDED for the following:

1.  The RO should issue an appropriate 
statement of the case in the matter of 
entitlement an earlier effective date for 
the grant of service connection for the 
residuals of a shrapnel wound to the 
head.  The veteran must be advised of the 
time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
this issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

2.  The RO should arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
all residuals of the veteran's service-
connected shrapnel injury to the head, 
and whether the veteran currently has any 
disability that is a residual of a 
concussion in service.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination(s), and the examiner(s) 
should note the veteran's claims 
regarding a concussion and headaches.  
The examiner should describe in detail 
all disability that is a residual of the 
head shrapnel wound.  The examiner should 
also specifically comment as to whether 
the veteran has any disability that might 
as likely as not be considered a residual 
of a remote concussion.  The examiner 
should specifically comment on the 
medical opinion provided by the veteran's 
private treating physician in August 
2001.  Any indicated  tests or studies 
should be completed.  The examiner should 
explain the rationale for all opinions 
given..  

3.  The RO should arrange for appropriate 
VA examination(s) to identify the nature 
and severity of all residuals of the 
service-connected shrapnel wounds to the 
chest, including, if found, injury to the 
skin, muscle group(s), pleural cavity, 
liver, or associated organs.  The claims 
file must be made available for review in 
conjunction with the examination(s), and 
the examiner(s) should review the entire 
claims file noting particularly VA X-ray 
reports from April 1995 and December 
2002.  The examiner(s) should 
specifically comment on the findings on 
these X-ray reports when providing 
medical opinion(s) as to nature and 
severity of the shrapnel wound residuals.  
Any indicated tests or studies should be 
completed.  The examiner should explain 
the rationale for any opinions given.  

4.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to complete the record, meet 
due process requirements (including the guidelines of the 
Court in Manlincon, supra), and provide adequate notice and 
assistance.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded  expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


